 

Exhibit 10.17

 

WARNER MUSIC INC.

1633 Broadway

New York, NY 10019

 

December 2, 2016

 

Stuart Bergen

Address on file with Company

 

Dear Stuart:

 

Please refer to the at-will letter agreement between Warner Music Inc.
(“Company”) and you dated December 21, 2012, as amended by the letter agreements
dated December 19, 2013 and November 30, 2015 (as so amended, the “Agreement”).

This letter, when signed by you and countersigned by Company (the “Amendment
Date”), shall constitute our agreement to amend the Agreement as set forth
herein.  Unless otherwise indicated, capitalized terms shall have the meanings
set forth in the Agreement.

Paragraph 2 of the Agreement is hereby amended to read as follows:

“2.Annual salary: $1,250,000 per year, effective October 1, 2016.  You will be
paid in accordance with Company’s normal payroll practices.”

As soon as practicable following the Amendment Date, Company shall pay to you an
amount equal to the difference between (a) the salary that would have been
payable to you if your annual salary during the period from October 1, 2016
through the Amendment Date was $1,250,000 and (b) the salary actually paid to
you for such period.

Except as expressly amended herein, the terms and provisions of the Agreement
shall remain in full force and effect.

If the foregoing correctly sets forth our understanding, please sign below and
return this letter to Company.

 

 

WARNER MUSIC INC.

 

 

By:

/s/ Trent N. Tappe

Name:

Trent N. Tappe

 

Accepted and Agreed:

 

/s/ Stuart Bergen

Stuart Bergen

 

 

MR 63388-2